Citation Nr: 0403361	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-08 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from September 1996 
to September 1998. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim seeking 
entitlement to a TDIU. 

In his April 1999 substantive appeal, the veteran requested 
increased evaluations for his service-connected migraine 
headaches and service-connected enlarged pituitary gland with 
acromegaly.  In June 1999, the veteran's evaluation of his 
service-connected migraine headaches was increased to 50 
percent disabling, pursuant to Diagnostic Code (DC) 8100.  
This 50 percent rating is the maximum rating assignable under 
the Schedule for Rating Disabilities, DC 8100.  

It is further noted that in June 2000, the veteran withdrew 
his appeal for an increased rating for his service-connected 
enlarged pituitary gland with acromegaly.
 

FINDINGS OF FACT

1. The veteran's only service-connected disabilities are for 
migraine headaches (rated as 50 percent disabling) and for an 
enlarged pituitary gland with acromegaly and fibrous 
dysplasia of the brow (rated as non-compensable). His 
service-connected disabilities do not prevent him from 
securing and following substantially gainful employment.

2.  The evidence regarding the veteran's claim to a TDIU does 
not show an exceptional or unusual disability picture, such 
as marked interference with employment or frequent 
hospitalizations, as to render impractical the application of 
the regular schedular standards.


CONCLUSION OF LAW

The requirements for a TDIU rating have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.1, 4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's service medical records indicated that during 
his periods of active duty from September 1996 to September 
1998, he was treated for complaints of severe headaches, and 
found to have chronic migraine headaches and an enlarged 
pituitary gland.  In a December 1998 rating decision, the 
veteran was granted service connection for migraine headaches 
and rated 30 percent disabling, and granted service 
connection for an enlarged pituitary gland with acromegaly 
and given a non-compensable rating.  In June 1999, the 
veteran's evaluation of his service-connected migraine 
headaches was increased to 50 percent disabling, and the non-
compensable rating for his enlarged pituitary gland with 
acromegaly was continued.

In his July 1999 claim for a TDIU, the veteran indicated that 
his migraine headaches prevented him from securing or 
following any substantially gainful employment.  He also 
stated that the last time he worked full-time was January 
1999 as a mail handler, and described his education as one 
year of college in 1998.

In April 1999, the veteran applied for Social Security 
Administration (SSA) disability benefits.  He claimed that he 
had become unable to work due to his disabling condition on 
January 1, 1999.  In June 1999, the veteran was awarded SSA 
benefits.  The determination letter indicated that his 
primary diagnosis was migraine headaches, and that his 
disability began January 1, 1999



Outpatient treatment records from May 1999 to August 1999 
indicated that the veteran's migraine headaches were being 
treated with morphine, dilaudid and demerol, and that he was 
also being treated for his enlarged pituitary gland.  He was 
seen regularly on an outpatient basis during this period of 
time for pain management of his migraines, and was taking 
narcotic medication for his migraines.  Additional treatment 
records from September 1999 to December 1999 indicated that 
the veteran was treated for depression.  In September 1999, 
no evidence of acromegaly was found during a treatment visit.  
The veteran's headaches continued and were characterized as 
severe.  The veteran indicated that taking morphine caused 
him drowsiness.  

In an April 2000 treatment report, the veteran indicated that 
he was continuing to have headache pain.  He indicated that 
he was depressed, but reported that he was planning on going 
to school in the fall and planned to study pre-law.  He 
stated that he was not going to school presently.

In June 2000, the veteran requested extra-schedular 
consideration regarding his claim for a TDIU.  He claimed 
that he had been turned down from some jobs and failed drug 
screenings due to the narcotic medications he was using for 
his migraine headaches.     

In a July 2000 treatment record, the examiner indicated that 
the veteran had thirteen years of education, and that the 
veteran was drawing social security disability.  In October 
2000, the veteran was diagnosed with chronic headaches, 
migraine headaches and chronic opioid use/abuse.  In an 
August 2002 statement in support of his claim, the veteran 
stated that he had severe onsets of depression.  He stated 
that his migraine medication did not allow him to be reliable 
to time tables, but that he was doing his best and going to 
school.  He indicated that he missed large periods of school, 
and that his girlfriend had been helping him study.  The 
veteran stated that he was very close to quitting school, but 
that he was trying to remain in school.




In September 2001, outpatient records indicated that the 
veteran continued having chronic migraine headaches.  January 
2003 outpatient records indicated that the veteran remained 
on medication for his headaches.  The examiner's assessment 
was migraine headaches.  

The veteran received a VA examination in September 2003.  The 
C-file was received and reviewed by the examiner.  The 
veteran stated that his acromegaly condition was stable.  His 
problem was that his employment was affected by his migraine 
headaches.  The examiner's diagnosis was acromegaly with 
fibrous dysplasia of the brow.  Upon neurological 
examination, the veteran stated that he currently had 2 to 3 
severe headaches a week, which were around a 10 on a scale of 
1 to 10.  He indicated that his headaches could last an 
entire day, although sometimes they lasted a few days and 
sometimes up to a week.  He usually took narcotic medication 
to help his headaches because nothing else seemed to help.  
He stated that he could blackout if he did not receive 
treatment for his headaches.  The exam report indicated that 
he was taking multiple pain medications for his headaches.  
He denied blurred vision or diplopia.  He felt anxious and 
depressed.  The clinical impression was migraine headaches 
and chronic daily headaches.  The examiner noted that the 
veteran indicated that he could not do anything because of 
his headaches.  The examiner stated that the veteran does not 
have any neurological deficit on his examination, which would 
preclude him from working, however, because of his frequent 
headaches and multiple narcotic medications, he will have 
problems working at this time.  He further indicated that the 
veteran should be evaluated and treated in headache clinic, 
as improvement in headaches will help with functional 
limitations.

Treatment records from October 2003 indicated that the 
veteran reported dramatic improvements in all areas of his 
life.  The examiner stated that the veteran's impression was 
improved significantly.  He did not experience depressive 
symptoms at all now.  He was sleeping well.  His anxiety 
level had diminished significantly.  His pain had improved 
because his pain threshold was higher, since he was not 
depressed.  The veteran indicated that he was looking at 
trying to get into law school, and both he and his wife were 
driven to succeed in the higher education realm.  He 
indicated that he was planning to move to wherever he could 
get into school.  The examiner stated that the veteran was 
functioning very well.  He was bright, articulate and should 
do very well in pursuing law school.  His current GAF was 90.  
There was no suicidal or homicidal ideation.  


Analysis

	I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  

The RO initially decided this claim before the enactment of 
VCAA.  For this reason, there was a procedural irregularity 
in the development of the claim in that the veteran was not 
provided with the information required under VCAA until after 
the initial decvision.  However, as a result of the ongoing 
development of the claim, this unavoidable procedural 
irregularity did not result in prejudice to the claimant.  
The appellant was in fact provided with the information 
required under VCAA, and he had an opportunity to respond to 
the notices before the claim was re-adjudicated in November 
2003.  

In July 2002, the RO sent the veteran a letter providing the 
notices required under VCAA.  In the letter of July 2002, the 
RO explained the information and evidence needed to 
substantiate his claim for TDIU, with specific references to 
the need to provide medical reports showing inability to 
secure and follow a gainful occupation.  The letter also 
explained what portion of the evidence and information would 
be obtained by VA, noting, for example, that VA would attempt 
to obtain such things as medical records, employment records, 
and records of other Federal agencies.  With regard to the 
claimant's responsibilities in the development of the claim, 
the letter of July 2002 explained that the claimant needed to 
provide VA with such information as the names and addresses 
of persons and agencies having records relevant to the claim, 
along with a statement of the approximate time frames of the 
records.   Finally, the claimant was asked to tell VA about 
any information or evidence he wanted VA to try to get for 
him.  Thus, the letter of July 2002, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

However, as noted above, there was a procedural irregularity.  
The notice letter was dated in July 2002, or nearly three 
years after the RO initially decided the case.  Both 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) require 
that information be provided when the claim is filed, and, as 
noted in Bernard v. Brown, 4 Vet. App. 384 (1993), notice 
alone does not make a procedure fair, but rather, notice must 
be combined with an adequate opportunity to be heard.  In 
this case, such opportunity to be heard was provided to the 
claimant.  The development of the claim continued for more 
than a year after July 2002, and the veteran participated in 
that development.  In the year following July 2002, several 
important items of evidence were added to the record, 
including medical reports from VA medical facilities, a VA 
examination report, and  Social Security records.   In 
November 2003, the RO reviewed this evidence, re-adjudicated 
the claim, and sent the claimant a supplemental statement of 
the case.

In conclusion, the claimant has been provided with notices as 
required under VCAA, and he has been provided with an 
adequate opportunity to be heard with regard to the 
substantive matters covered in the notices.  In view of the 
development that has been undertaken in this claim, the 
requirements of VCAA have met.  At this point, there is no 
reasonable possibility that further development would aid in 
the substantiation of the claim.  For this reason a remand 
for further development is not required.

	II.	Entitlement to a TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a). Where these 
percentage requirements are not met, entitlement to the 
benefits on an extra-schedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  
38 C.F.R. §§ 3.321(b), 4.16(b).

Regarding the exceptional case where schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits 
or the Director, Compensation and Pension Service is 
authorized to approve an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. §§ 3.321(b).  

In this case, the veteran is service-connected for two 
disabilities: migraine headaches, rated as 50 percent 
disabling, and an enlarged pituitary gland with acromegaly 
and fibrous dysplasia of the brow, rated as non-compensable, 
and has a combined rating of 50 percent.  The veteran does 
not satisfy the percentage rating standards for individual 
unemployability benefits, although consideration to such 
benefits on an extraschedular basis may be given.

The issue is whether his service-connected disabilities 
precludes him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor which takes this case outside the norm.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran's service-connected disabilities clearly affect 
his employability to some degree.  For one thing, the veteran 
was awarded SSA benefits in June 1999 due to his service-
connected migraine headaches disability. The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
although a SSA decision with regard to unemployability is not 
controlling for purposes of VA adjudication, the decision is 
"pertinent" to a determination of the veteran's ability to 
engage in substantial gainful employment.  Martin v. Brown, 4 
Vet. App. 136, 134 (1993). The Court has noted that while 
there are significant differences in the definition of 
disability under the Social Security and VA systems there are 
also significant similarities (e.g., both statutes include 
within their respective definitions, the terms 
"substantially" and "gainful" when describing the form of 
employment in which the claimant is unable to engage).  See 
Collier v. Derwinski, 1 Vet. App. 413 (1991).

However, even with the SSA decision, the evidence of record 
shows that the veteran's service-connected disabilities do 
not preclude him from engaging in substantially gainful 
employment.  The evidence shows that the veteran attended 
college in 1998, and that he was attending school in August 
2002.  According to his July 1999 claim for a TDIU, the 
veteran was working forty hours a week from December 1998 to 
January 1999 as a postal mail handler.  Furthermore, at the 
veteran's September 2003 VA examination, the examiner stated 
that the veteran does not have any neurological deficit which 
would preclude him from working.  

While the examiner at the September 2003 VA exam also stated 
that the veteran would have problems working at that time due 
to his frequent headaches and multiple narcotic medications, 
this statement does not mean that the veteran's service-
connected disabilities would preclude him from engaging in 
substantially gainful employment.  As the Van Hoose case 
mentioned above points out, the veteran's high rating (in 
this case, a 50 percent rating for migraine headaches) is in 
itself a recognition that his impairment makes it difficult 
to obtain or keep employment.  The ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the evidence of record shows that the veteran 
is capable of performing the physical and mental acts 
required by employment.  As stated above, the veteran 
attended college in 1998, and attended school in August 2002.  
He worked forty hours a week from December 1998 to January 
1999 as a postal mail handler.  Furthermore, according to the 
September 2003 VA examination report, the examiner indicated 
that the veteran's improvement in headaches would help with 
functional limitations.  In October 2003, VA psychiatric 
treatment records showed that the veteran reported dramatic 
improvements in all areas of his life.  These treatment 
records suggest that the veteran's headaches had improved, as 
the examiner noted that the veteran's impression was improved 
significantly, and that he was functioning very well.  
Furthermore, the examiner indicated that the veteran's 
sleeping and depressive symptoms had improved, and that his 
anxiety level had diminished significantly.  His pain had 
improved because his pain threshold was higher, since he was 
not depressed.  

The evidence of record also shows that the veteran himself 
believed that he was capable of performing the physical and 
mental acts required by employment.  The veteran indicated in 
an April 2000 treatment report that he was depressed and had 
migraines, but also reported that he was planning on going to 
school in the fall and planned to study pre-law.  According 
to the October 2003 VA treatment records, the veteran 
indicated that he was looking at trying to get into law 
school, and both he and his wife were driven to succeed in 
the higher education realm.  The examiner's statement that 
the veteran was bright, articulate and should do very well in 
pursuing law school supports the conclusion that the veteran 
was capable of performing the physical and mental acts of 
employment consistent with his work history and educational 
level.  
    
As a result, the Board finds that the criteria for a TDIU 
rating are not met.  Accordingly, the Board concludes that 
the service-connected migraine headaches disability is not so 
debilitating as to prevent the veteran from obtaining and 
maintaining gainful employment consistent with his work 
history and education.

Lastly, the Board addresses the veteran's claim for an extra-
schedular evaluation for entitlement to a TDIU.  While the 
veteran's service-connected migraine headache disability has 
had some consequences with regard to his employment, his 
disability does not have unusual manifestations and does not 
affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  It is 
important to note that, under the provisions of  38 C.F.R. § 
4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In this case, the evidence of record does not show an 
exceptional or unusual disability picture.  While the record 
shows outpatient treatment and some inpatient admissions, it 
does not show frequent periods of hospitalization.  While the 
veteran's full-time work as a postal mail handler was 
affected due to his migraine headaches, the evidence does not 
show that his disability caused "marked" interference with 
employment.  Again, the record also shows that the veteran 
attended college in 1998, and that he was attending school in 
August 2002.  An October 2003 treatment report showed that 
the veteran was willing and expressed the desire to attend 
law school.  At his recent October 2003 VA examination, the 
examiner concluded that the veteran's impression was improved 
significantly, and that he was functioning very well.  This 
recent treatment report supports the conclusion that the 
veteran does not have an exceptional or unusual disability.    

The Board finds that the evidentiary record does not permit a 
conclusion that there were any unusual or exceptional 
circumstances present in the veteran's case as to have 
warranted its referral to the VA Director of the Compensation 
and Pension Service.  See 38 C.F.R. §§ 3.321(b)(1), 4.16; 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a TDIU rating must be denied. 
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



